Citation Nr: 0730492	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-21 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date prior to August 3, 1988 for 
the award of service connection and the assignment of a 100 
percent disability evaluation for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant, veteran, and Dr. W.F.

ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1966.  This matter is now before the Board of 
Veterans' Appeals (Board) pursuant to a February 2005 rating 
decision by the Newark, New Jersey, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  Appeal to the Board 
was perfected.  


FINDINGS OF FACT

1.  In August 1989, the RO granted service connection for 
PTSD and evaluated the disability as 30 percent effective 
August 3, 1988.  The veteran was notified of this decision in 
September 1989.  He disagreed with the initial evaluation but 
did not express disagreement with the effective date.  

2.  In a December 1990 rating decision, the RO granted a 100 
percent evaluation for PTSD, effective August 3, 1988.  The 
veteran was notified of this decision in January 1991, but 
did not submit a notice of disagreement (NOD).


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than August 3, 1988 for the grant of service connection for 
PTSD, and the claim must be dismissed.  38 U.S.C.A. §§ 5110, 
7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.400, 20.1103 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran originally filed a claim for service connection 
for a nervous condition in October 1966.  This claim was 
denied on the basis that there was no evidence of treatment 
for, or a diagnosis of, a nervous condition.  See January 
1967 rating decision.  The veteran did not appeal this 
decision, but subsequently submitted medical evidence that he 
had been diagnosed with anxiety reaction with schizoid 
features in August 1967.  In a November 1967 rating decision, 
the RO found that service connection for anxiety reaction 
could not be conceded and denied the claim.  The veteran also 
did not appeal this decision.  As such, both the January 1967 
and November 1967 ratings decisions are final.  38 U.S.C.A. § 
4005(c) (1964); 38 C.F.R. §§ 3.104(a), 19.118, 19.153 (1967).  
The veteran also did not appeal a September 1982 rating 
decision that declined to reopen his claim for service 
connection for anxiety reaction in the absence of new and 
material evidence; this decision also became final.  38 
U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104(a), 19.118, 
19.153 (1982).  

In a rating decision dated August 1989, the RO granted 
service connection for PTSD with a 30 percent evaluation.  
The grant of service connection and the 30 percent evaluation 
were made effective August 3, 1988.  The RO also assigned a 
temporary 100 percent evaluation effective between August 19, 
1988 and October 31, 1988, with the 30 percent evaluation 
resuming on November 1, 1988.  The veteran received notice of 
this decision by letter dated September 21, 1989.  He 
thereafter submitted a timely NOD with the initial 
evaluation, but did not express disagreement with the 
effective date of the grant of service connection.  Following 
a hearing at the RO, a 100 percent evaluation was awarded for 
PTSD effective August 3, 1988.  See December 1990 rating 
decision.  The veteran was notified of this decision and his 
appellate rights in a January 1991 letter.  

Service connection for PTSD was granted in the August 1989 
rating decision, and the veteran had one year from the date 
of the notice of that decision within which to file a NOD 
with the effective date assigned for the award of service 
connection.  Similarly, the veteran had one year from the 
date he received notice of the December 1990 rating decision 
assigning a 100 percent rating for his PTSD to file a NOD 
with the effective date of the 100 percent rating.  38 
U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2006).  The claims folder contains no such 
communication, nor has the veteran claimed that he submitted 
a timely NOD regarding the effective date assigned for either 
service connection or the 100 percent evaluation for PTSD.  
As there was no timely NOD, the decisions establishing August 
3, 1988 as the effective date for service connection for PTSD 
and for the 100 percent evaluation are final.  38 U.S.C.A. § 
4005(c) (1988); 38 C.F.R. §§ 3.104(a), 19.129, 19.192 (1989) 
(1990).  

The veteran now contends, however, that he should be entitled 
to an effective date prior to August 3, 1988 for the grant of 
service connection for PTSD.  He asserts that had PTSD been a 
recognized psychological condition in 1967, he would have 
been diagnosed with PTSD at that time.  See e.g., July 2004 
VA Form 21-4138; June 2007 hearing transcript.  

The Board notes the case of Rudd v. Nicholson, 20 Vet. App. 
296 (2006), which held that if a claimant wishes to obtain an 
effective date earlier than that assigned in a RO decision, 
the claimant must file a timely appeal as to that decision.  
Otherwise, the decision becomes final and the only basis for 
challenging the effective date is a motion to revise the 
decision based on clear and unmistakable error (CUE).  The 
Rudd Court also held that there can be no freestanding claim 
for an earlier effective date and that it was error to 
entertain such a claim.  Rather, the proper course of action 
would have been to dismiss the appeal.  

The veteran filed a CUE claim regarding the decisions 
rendered by the RO in 1967, which was denied by the Board in 
a February 2003 decision.  The veteran and his representative 
have not specified any error in the August 1989 and December 
1990 decisions that assigned the effective date for service 
connection and the 100 percent evaluation for PTSD.  In fact, 
the claim filed in August 2004 specifically stated that the 
veteran did not want to pursue this claim under the premise 
of CUE.  As discussed above, both these decisions became 
final in the absence of a NOD contending that the effective 
date should have been earlier.  As such, the Board finds that 
the veteran's claim for entitlement to an effective date 
earlier than August 3, 1988 for the grant of service 
connection for PTSD and for the assignment of a 100 percent 
rating is a freestanding claim.  In light of the Rudd 
decision, the Board is required to dismiss the appeal.

The Board notes the testimony and statements provided by Dr. 
W.F. regarding his belief that the veteran would have been 
diagnosed with PTSD upon his discharge from service had PTSD 
been a recognized psychological condition at that time.  
Despite these statements, the Board is bound by the laws and 
regulations governing VA benefits.  The Board also 
acknowledges that the RO denied the claim for an earlier 
effective date on its merits and, thus, gave the claim more 
consideration than it was due.  There is no prejudice to the 
appellant, however, in finding that the freestanding claim 
for an earlier effective date must be dismissed.  Cf. Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

As there is no legal basis upon which to award an effective 
date earlier than August 3, 1988 for the grant of service 
connection for PTSD, the provisions of the Veterans Claims 
Assistance Act (VCAA) are not applicable.  See Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002) (where the law, 
and not the underlying facts or development of the facts are 
dispositive in a matter, the VCAA has no effect).  


	(CONTINUED ON NEXT PAGE)




ORDER

The claim for an effective date earlier than August 3, 1988 
for the grant of service connection and a 100 percent 
evaluation for PTSD is dismissed.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


